t c memo united_states tax_court wayne c mason petitioner v commissioner of internal revenue respondent docket no filed date wayne c mason pro_se john a freeman for respondent memorandum opinion armen special_trial_judge this matter is before the court on petitioner's motion for an award of litigation costs under sec_7430 and rules through unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year continued after concessions by respondent the issues for decision are as follows whether petitioner unreasonably protracted the court_proceeding we hold that he did not whether the litigation costs claimed by petitioner are reasonable we hold that a portion of the litigation costs claimed by petitioner are not reasonable neither party requested an evidentiary hearing and the court concludes that such a hearing is not necessary for the proper disposition of petitioner's motion rule a we therefore decide the matter before us based on the record that has been developed to date background petitioner resided in barnesville ohio at the time that his petition was filed with the court by notice_of_deficiency dated date respondent determined a deficiency in petitioner's federal_income_tax for continued in issue however all references to sec_7430 are to such section in effect at the time that the petition was filed all rule references are to the tax_court rules_of_practice and procedure respondent concedes petitioner exhausted his administrative remedies see sec_7430 petitioner substantially prevailed see sec_7430 respondent's position at the time the notice_of_deficiency was issued and at the time respondent's answer was filed was not substantially justified see sec_7430 and petitioner satisfies the applicable net_worth requirement see sec_7430 the taxable_year in the amount of dollar_figure as well as additions to tax under sec_6651 and sec_6654 in the amounts of dollar_figure and dollar_figure respectively by petition filed date petitioner commenced his case in this court petitioner was not aided by counsel in preparing or filing his petition pursuant to the court's order for amended petition and filing fee petitioner filed an amended petition on date through his attorney robert giffin in this regard attorney giffin charged petitioner hours_of_service for redrafting and proof of tax_court amended petition entry of appearance and request for place of trial and hours for meeting with petitioner at dollar_figure per hour subsequently by motion filed date and granted date petitioner withdrew attorney giffin as counsel by letter dated date respondent's appeals officer requested information in support of petitioner's allegations contained in the amended petition on date respondent filed an answer to petitioner's amended petition denying various allegations made by petitioner for lack of sufficient knowledge petitioner's subsequent counsel james b curtin provided the requested information to the appeals officer by letter dated date in this regard attorney curtin charged petitioner dollar_figure for his services on date respondent conceded the determinations in the notice_of_deficiency and sent a proposed settlement document to petitioner's then former counsel attorney giffin having received no reply respondent mailed petitioner a proposed settlement document reflecting respondent's concession of the deficiency_notice determinations on three subsequent occasions march april and date respondent requested that petitioner sign and return the proposed settlement document so that the parties could avoid an appearance on the designated trial date date petitioner declined to sign the proposed settlement document because no agreement could be reached regarding the recovery_of litigation costs at the calendar call on date respondent orally conceded the determinations in the notice_of_deficiency pursuant to the court's order a stipulation of settled issues was filed on date petitioner filed his motion for litigation costs on date seeking recovery for the following costs dollar_figure postage cost sec_1 dollar_figure filing fee fees paid to attorney giffin dollar_figure fees paid to attorney curtin dollar_figure mileage - big_number mile sec_1to the extent any litigation costs are to be awarded in this case respondent does not contest the postage costs 2actually petitioner claims dollar_figure in fees paid to attorney giffin however the dollar_figure amount includes dollar_figure in filing fee for accuracy we have properly reflected the figures as dollar_figure for attorney's_fees and dollar_figure for filing fee with the exception of miles and dollar_figure in postage costs all of the foregoing costs were incurred on or before date the date on which respondent first mailed petitioner a proposed settlement document all of the costs associated with attorney giffin's services were incurred in apparently attorney curtin provided a portion of his services in and another portion in discussion we apply sec_7430 as amended by the taxpayer bill of right sec_2 tbor publaw_104_168 secs 110_stat_1452 the amendments made by tbor apply in the case of proceedings commenced after date tbor sec_701 sec_702 sec_703 and sec_704 sec_110 stat inasmuch as the petition herein was filed on date the amendments made by tbor apply in the present case a requirements for a judgment under sec_7430 in this regard we ignore the proposed settlement document mailed to petitioner's former attorney because attorney giffin had already been withdrawn and there is no indication that the proposed settlement document mailed to attorney giffin was received by petitioner congress has amended sec_7430 twice since taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 first congress amended sec_7430 in the taxpayer_relief_act_of_1997 tra publaw_105_34 secs 111_stat_788 second congress amended sec_7430 in the irs restructuring and reform act of rra publaw_105_206 112_stat_685 however the amendments made by tra do not apply in the case of proceedings commenced before date and the amendments made by rra apply only to costs incurred more than days after date inasmuch as the petition herein was filed on date and all of the claimed costs were incurred no later than date the trial date the amendments made by tra and rra do not apply in the present case under sec_7430 a judgment for litigation costs incurred in connection with a court_proceeding may only be awarded if a taxpayer is the prevailing_party has exhausted his or her administrative remedies within the internal_revenue_service irs and did not unreasonably protract the court_proceeding sec_7430 and b a taxpayer must satisfy each of these three requirements in order to be entitled to a judgment under sec_7430 rule e upon satisfaction of these requirements a taxpayer may be entitled to reasonable_litigation_costs sec_7430 c respondent concedes that petitioner was the prevailing_party in the court_proceeding respondent also concedes that petitioner exhausted his administrative remedies within the irs respondent contends however that petitioner unreasonably protracted the court_proceeding and that the litigation costs claimed are unreasonable b unreasonable protraction of the court_proceeding pursuant to sec_7430 no award for reasonable_litigation_costs may be made with respect to any portion of the court_proceeding during which the prevailing_party has unreasonably protracted such proceeding respondent mailed petitioner a proposed settlement document on three separate occasions--the earliest on date respondent contends that petitioner unreasonably protracted the court_proceeding by failing to sign and return the proposed settlement document mailed to him on date if petitioner unreasonably protracted the court_proceeding then petitioner may not be entitled to any recovery for litigation costs incurred after receipt of the proposed settlement document with respect to costs incurred after date petitioner claims recovery only for mileage miles and a postage expense of dollar_figure we have previously held that a taxpayer's refusal to sign a stipulated decision does not constitute unreasonable protraction of the proceeding when the taxpayer's refusal is based upon the parties' failure to reach an agreement regarding litigation costs buck v commissioner tcmemo_1993_16 in buck the commissioner sent the taxpayer a proposed stipulated decision about weeks before the scheduled trial date the taxpayer's attorney met with the commissioner's attorney but no agreement was reached regarding the taxpayer's litigation costs under those circumstances we held that the taxpayer did not unreasonably protract the proceeding by refusing to sign the stipulated decision and appearing at the calendar call to request an award of litigation costs similarly in the instant case petitioner's failure to sign the proposed settlement document was based on the fact that no agreement regarding litigation costs could be reached between the parties at the earliest respondent mailed petitioner a proposed settlement document about months prior to the scheduled trial date petitioner declined to sign the proposed settlement document because no agreement had been reached regarding litigation costs rather petitioner appeared at trial to request an award of litigation costs under these circumstances we hold that petitioner did not unreasonably protract the court_proceeding c reasonableness of litigation costs in the case of a prevailing_party sec_7430 provides for the recovery_of reasonable_litigation_costs sec_7430 defines reasonable_litigation_costs to include reasonable court costs and reasonable expenses of expert witnesses studies and attorney's_fees attorney's_fees generally reasonable attorney's_fees are limited to dollar_figure per hour sec_7430 however an adjustment may be made for an increase in the cost of living or the existence of a special factor such as the limited availability of qualified attorneys sec_7430 petitioner claims attorney's_fees for the services of two different attorneys petitioner's first counsel attorney giffin assisted petitioner by meeting with petitioner and drafting the amended petition in this regard petitioner claims recovery for hours at dollar_figure per hour for attorney giffin's services we do not think that hours is an unreasonable amount of time for attorney giffin's services however petitioner may not recover at a rate in excess of dollar_figure per hour for attorney giffin's services there is no persuasive evidence that the availability of qualified attorneys to aid petitioner in redrafting the petition was limited see sec_7430 further after application of the cost-of-living adjustment the statutory rate is nevertheless limited to dollar_figure per hour see sec_7430 revproc_96_59 1996_2_cb_392 accordingly petitioner's recovery for attorney giffin's services will be limited to hours at dollar_figure per hour or dollar_figure petitioner also claims recovery for dollar_figure in attorney's_fees incurred with respect to attorney curtin's services attorney curtin assisted petitioner in providing the appeals officer with the requested documentation that resulted in respondent's concession of the issues raised in the notice_of_deficiency petitioner claims dollar_figure in attorney's_fees for attorney curtin's services we think that petitioner's claim of dollar_figure in this regard meets the applicable standard and is reasonable mileage petitioner claims recovery for mileage with regard to big_number miles of travel allegedly incurred in connection with this case a dollar_figure expense for attorney curtin's services translates into hours_of_service at a rate of dollar_figure per hour sec_7430 defines reasonable costs to include court costs cost of studies expert fees and attorney's_fees mileage incurred by a taxpayer is not within the definition of reasonable costs and is therefore not recoverable under sec_7430 see buck v commissioner tcmemo_1993_16 accordingly petitioner may not recover costs for mileage filing fee and postage costs reasonable_litigation_costs include reasonable court costs sec_7430 petitioner is therefore entitled to recover the dollar_figure tax_court filing fee finally and as previously noted respondent concedes the postage costs if petitioner is entitled to an award of litigation costs because petitioner is entitled to recover reasonable_litigation_costs he may recover the postage costs to reflect our disposition of the disputed issues and respondent's concessions an appropriate order and decision will be entered regardless we note that the majority of the mileage claimed by petitioner is not reasonable
